Citation Nr: 1541462	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims for service connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The most probative medical and other evidence of record indicates the Veteran's bilateral hearing loss is unrelated to his military service.

2.  The most probative medical and other evidence of record indicates the Veteran's tinnitus is unrelated to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The Veteran's tinnitus was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.   See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).   

A May 2011 letter provided all notice required under the VCAA.   It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs).  He has not identified any post-service treatment records for hearing loss or tinnitus and/or any other records or evidence he wished to submit or have VA obtain.   

An adequate VA examination and opinion were provided in October 2011.   See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").   Accordingly, the examination and opinion are adequate for the purposes of this decision.   

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).   

II. Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus were caused by noise exposure and acoustic trauma during active service.  He has stated that he was exposed to noise from hazardous aircraft and heavy machinery on a continuous basis during service.  He explained that he was exposed to 20 years of hazardous noises on a continuous basis while in the service and that most of the
time he did not use hearing protection because it was not required.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).   

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus (i.e., organic diseases of the nervous system), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.   Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.   Fountain v. McDonald, No. 13-0540 (Vet. App. 2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.   Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

The October 2011 VA examination report reflects audiometric findings establishing the presence of a current hearing loss disability in both ears, as well as tinnitus.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In-service noise exposure is also established.  As noted above, he has stated that he was exposed to noise from hazardous aircraft and heavy machinery on a continuous basis during service.  His statements are found to be both competent and credible.

While in-service noise exposure is established, the preponderance of the evidence shows that the Veteran's hearing loss are tinnitus are not related to such exposure or otherwise related to service.  

In this regard, the Veteran's hearing loss and tinnitus did not manifest during service.  Specifically, when examined in October 1978 prior to his retirement from service, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 0, 10, 10, 5, and 10 decibels, respectively; and in the left ear the pure tone thresholds were 10, 10, 5, 5, and 10 decibels, respectively.  The Veteran also specifically denied that he had or ever had hearing loss on this examination.  Also, the Veteran has not stated that he experienced symptoms of hearing loss or tinnitus during service.  With respect to tinnitus, he reported that he could not recall exactly when it began, only that it had bene present for years and years.  See October 2011 VA examination report.  Accordingly, the Board finds that Veteran's hearing loss and tinnitus did not manifest during his active service.  

Thus, as hearing loss and tinnitus were not noted during service (let alone shown to be chronic), and as the STRs rather show normal hearing, service connection may not be established for hearing loss and/or tinnitus as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, supra.  Service connection also is not established on a presumptive basis for hearing loss and/or tinnitus that manifests to a compensable degree within one year of separation, since neither disability manifested at this time.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Rather, his disabilities were first shown to be present many years after service.  

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current hearing loss and tinnitus and his period of service, including in-service noise exposure.  As noted above, in October 2011, the Veteran underwent a VA audiological examination which showed that he had bilateral hearing loss in both ears.  In regard to the question of whether the diagnosed bilateral hearing loss was related to his period of active service, the audiologist stated: 

[T]his veteran's current bilateral hearing loss is less likely as not (less than 50/50 probability) the result of in-service noise exposure.  This opinion is based on the conceded history of military noise exposure, the service treatment record evidence showing normal hearing bilaterally at the time of military retirement, and the current configuration of the audiogram (not consistent with acoustic trauma).

Regarding tinnitus, the audiologist stated that she could not provide a medical opinion regarding the etiology of this disability without resorting to speculation.  In explaining her reasons that speculation would be required she stated:

Veteran is claiming service connection for tinnitus due to military noise exposure Military acoustic trauma [is] conceded.  [The] [s]ervice treatment records contain no complaint/diagnosis of tinnitus.  As the only audiometric evidence found in the service treatment record is from the Retirement examination (which indicated normal hearing), there is no evidence of whether hearing threshold shift occurred during military service.  [The] Veteran cannot recall exactly when the tinnitus began only that it has been present for years and years.  Since there is no evidence available indicating if hearing threshold shift took place during military service I am unable to resolve the issue of whether Veteran s current tinnitus is related to in-service noise exposure without resorting to speculation. 

Here, this VA compensation examiner readily acknowledged the Veteran sustained relevant injury in service (namely, acoustic trauma from noise exposure), just nonetheless ultimately determined the current hearing loss and tinnitus are not a result of that conceded noise exposure in service.  She also provided a thorough rationale for her opinions which was supported by the evidence of record, to include that the current configuration of the Veteran's hearing loss was not consistent with acoustic trauma, that the Veteran's hearing was shown to be normal upon his separation from service, that there was no evidence of whether a hearing threshold shift occurred during military service, and that the Veteran could not recall exactly when his tinnitus began.

Even as a layman, the Veteran is competent to proclaim having experienced difficulty hearing during and since his military service.  However, he has not specifically stated that he had hearing loss and tinnitus symptoms during service and continuing since service.  Rather, he appears to base his claim on in-service noise exposure, which has been conceded.  However, the Veteran is not competent to provide an opinion as to the underlying cause/etiology of his hearing loss and tinnitus, as this is a medical determination.  The Board finds that the October 2011 VA examiner's opinion to be probative of the determinative issue in this case.  She reviewed the pertinent evidence and examined the Veteran, noted his medical history and took into consideration his statements regarding acoustic trauma, and based her opinion on reasonable medical principles that are supported by the evidentiary record.  The Board gives great weight to the report of the audiologist due to her review of the Veteran's history and her review of the theory presented by the Veteran, and her expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

Furthermore, the Board has also considered the fact that there is no medical opinion in the file refuting the VA examiner's unfavorable opinions, and, as noted, the Veteran's lay statements are insufficient to rebut the opinions of a licensed professional in this medical field.  For these reasons and bases, the preponderance of the evidence is against the claims for service connection for tinnitus and 

hearing loss, so in turn the benefit of the doubt rule does not apply, and the claims must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


